CALDWELL, Circuit Judge,
afier stating the case as above, delivered the opinion of the court.
The demurrer raises several questions, hut it is unnecessary to pass on any other than that based on the plea of the statute of limitations. The provisions of the Nebraska statute of limitations applicable to the case read as follows:
“Sec. 5. Civil actions can only he commenced within the time prescribed in this title after the cause of action shall have accrued.”
“Sec. 11. Within four years an action upon a contract not in writing express or implied; an action upon a liability created by statute other than a forfeiture or penalty.”
Comp. St. Neb.
*184Whether the liability of a stockholder is treated as an express or implied contract not in writing, or as a liability created by statute,— and confessedly it is one or the other, — an action founded thereon, whether at law or in equity, is barred, under the Nebraska statute, in four years. Carroll v. Green, 92 U. S. 509, 23 L. Ed. 738; Terry v. McLure, 103 U. S. 442, 26 L. Ed. 403; Campbell v. Haverhill, 155 U. S. 610, 15 Sup. Ct. 217, 39 L. Ed. 240; Thompson v. Insurance Co. (C. C.) 76 Fed. 892; Butler v. Poole (C. C.) 44 Fed. 586; Van Pelt v. Gardner, 54 Neb. 701, 705, 75 N. W. 874; Glenn v. Marbury, 145 U. S. 499, 12 Sup. Ct. 914, 36 L. Ed. 790. In this case the cause of action accrued on the 10th day of July, 1893, the day fixed by the comptroller of the currency for the payment of the assessment, and suit was not brought until the 20th day of May, 1898, more than four years after the cause of action accrued. The circuit court rightly decided that upon the face of the bill the cause of action was barred, and its decree dismissing the bill is affirmed.